



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Watson, 2019 ONCA 878

DATE: 20191106

DOCKET: C66115

van Rensburg, Hourigan and Thorburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Scott Watson

Appellant

Robert Scott Watson, appearing in person

Philip Norton, duty counsel

Luke Schwalm, for the respondent

Heard and released orally: November 5, 2019

On appeal from the sentence imposed on November 1, 2018
    by Justice McMahon of the Superior Court of Justice, sitting with/without a
    jury.

REASONS FOR DECISION

[1]

The appellant appeals his sentence resulting from a spree of robberies
    committed over a two-week period. He received a global sentence of 10 years,
    less pre-trial custody.

[2]

Duty counsel advances a single ground of appeal. He argues that the
    sentencing judge wrongly relied on the submission of the parties that the
    appellant was sentenced to six and a half years for a series of robberies in
    2006. In fact, the appellant was sentenced to five years and 11 months on that
    occasion.

[3]

Duty counsel submits that because the sentencing judge relied on the
    step principle, this error impacted the sentence imposed and justifies
    intervention by this court.

[4]

We disagree.

[5]

The convictions in 2006 were just one in a series of factors considered
    by the sentencing judge in very thorough sentencing reasons. Ultimately, he
    concluded that a 12-year sentence would be reasonable. However, he reduced the
    sentence to ten years to reflect the rehabilitative steps taken by the
    appellant.

[6]

In these circumstances, we are satisfied that the error regarding the
    previous sentence was immaterial and had no impact on sentence.

[7]

In any event, the sentence imposed was fit and fully justifiable on the
    record. These were serious violent offences by a repeat offender. We decline to
    intervene. The sentence appeal is dismissed.

K. van
    Rensburg J.A.

C.W.
    Hourigan J.A.

Thorburn
    J.A.


